Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received April 1st, 2021.  Claims 1-20 have been entered and are presented for examination.
Response to Arguments
Applicant argues “Wang, nor Busaba, nor their combination, teaches, discloses or suggests a processor of an endpoint processing device which is configured to determine an LTR value setting and set the LTR value as the determined LTR value setting.”
The Examiner respectfully disagrees.
Henriques et al. discloses LTR values may be overridden by processor 102 through communication with ports (e.g., PCIe ports) connected to components 110-112 on processor 102 and/or bridge chip 104 (see Figures 1-3 and paragraph 0029, 0032, 0038 [overridden to either increase performance or improve power savings; multiple low power states]).
Examiner contends, if a LTR value is being overridden, then the LTR value is being set according to a determined LTR value.

Regarding claims 2, 11, and 18, Applicant argues the references “do not explicitly disclose wherein the processor is further configured to: store a plurality of LTR value settings each corresponding to one of a plurality of program portion types; identify a program portion type of the executing program; and determine the LTR value setting corresponding to the stored identified program portion type.”
The Examiner respectfully disagrees. 
(paragraph 0013).
Henriques et al. discloses LTR values may be overridden by processor 102 through communication with ports (e.g., PCIe ports) connected to components 110-112 on processor 102 and/or bridge chip 104 (see Figures 1-3 and paragraph 0029, 0032, 0038 [overridden to either increase performance or improve power savings; multiple low power states]).
Driver 202 may write LTR value 216 to a memory-mapped override register 210 in root port 208, and root port 208 and/or bridge chip 104 may propagate LTR value 216 from override register 210 to an LTR register 212 for root port 208 and/or component 204. As a result, LTR value 216 may replace a default LTR value in LTR register 212 and/or an LTR value provided by component 204 (paragraph 0039).
Therefore, it would have been obvious to update LTR associated with the program and its different portions.

Regarding claims 3 and 12, Applicant argues “Henriques does not teach, disclose or suggest a processor of an endpoint processing device performing any functionality, let alone identifying the program portion type using workload detection logic of a device driver of the endpoint processing device.”
The Examiner respectfully disagree. 
The feature is obvious in light of AAPA which discloses in conventional systems programs typically include varying latency tolerances to execute different portions (e.g., workloads) of the program (paragraph 0013) and Henriques et al. which discloses changing LTR values based on increasing performance or improving power savings (paragraph 0032).

 For the reasons stated above, the rejection of claims 1-20 are respectfully maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Henriques et al. (US 2015/0052404).
Regarding claims 1, 10, 17, AAPA discloses an endpoint processing device (paragraphs 0001-0002 [endpoint]) for dynamically controlling latency tolerance reporting (LTR) values, the endpoint processing device comprising: memory configured to store data (paragraphs 0001-0002 [memory; read/write]); and a processor configured (paragraphs 0001-0002 [processor]) to: execute a program: send, to a root point processing device via a peripheral component interconnect express (PCIe) link, a plurality of messages each comprising a memory access request and a LTR value indicating an amount of time to service the memory access request (paragraphs 0001-0002, 0013 [conventional systems memory access requests with associated LTRs]).
AAPA discloses in conventional systems programs typically include varying latency tolerances (paragraph 0013), but does not explicitly disclose for each of the plurality of messages, determine, during execution of the program, a LTR value setting; and set the LTR value as the determined LTR value setting.
However, Henriques et al. discloses LTR values may be overridden by processor 102 through communication with ports (e.g., PCIe ports) connected to components 110-112 on processor 102 and/or bridge chip 104 (see Figures 1-3 and paragraph 0029, 0032, 0038 [overridden to either increase performance or improve power savings; multiple low power states]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the system of AAPA could be modified according to Henriques et al. by enabling the LTR values to be changed such that it would increase performance or improve power savings.
Furthermore, Section 6.18 of PCI Express Base Specification Rev. 3.1 (cited, but not used) discloses the Root Complex is not required to honor the requested service latencies, but is strongly 
	Regarding claims 2, 11, 18, the references as combined above make obvious all the recited subject matter in claims 1, 10, 17, but do not explicitly disclose wherein the processor is further configured to: store a plurality of LTR value settings each corresponding to one of a plurality of program portion types; identify a program portion type of the executing program; and determine the LTR value setting corresponding to the stored identified program portion type. 
However, such a feature becomes obvious in light of AAPA which discloses in conventional systems programs typically include varying latency tolerances (paragraph 0013) and Henriques et al. which discloses changing LTR values based on increasing performance or improving power savings (paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the system of AAPA could be modified according to Henriques et al. by enabling the LTR values to be changed such that it would increase performance or improve power savings based on a stored known value of each LTR of the program portion.
Regarding claims 3, 12, the references as combined above make obvious all the recited subject matter in claims 2, 11, but do not explicitly disclose wherein the processor is further configured to identify the program portion type using workload detection logic of a device driver of the endpoint processing device.
However, such a feature is obvious in light of AAPA which discloses in conventional systems programs typically include varying latency tolerances to execute different portions (e.g., workloads) of the program (paragraph 0013) and Henriques et al. which discloses changing LTR values based on increasing performance or improving power savings (paragraph 0032).

Regarding claims 4, 13, 19-20, the references as combined above further disclose wherein the processor is further configured to: monitor PCIe traffic sent across the PCIe link from the endpoint processing device to the root point processing device; and determine the LTR value setting based on a PCIe traffic level sent across the PCIe link from the endpoint processing device to the root point processing device (paragraphs 0036-0037 [count; Henriques et al.]).
	Regarding claims 5, 8, 14, 16, the references as combined above further disclose wherein the processor is further configured to: determine the PCIe traffic level based on an amount of time in which PCIe traffic is sent continuously across the PCIe link (paragraphs 0036-0037 [count; Henriques et al.]).
Regarding claim 9. the references as combined above further disclose wherein the processor is further configured to set the LTR value in a register of a PCIe configuration space of the endpoint processing device (paragraph 0043 [LTR value 316 may then be propagated from override register 310 to an LTR register 312 for port 308 and/or component 304 based on the LTR values found in override register 310 and LTR register 312]).
Allowable Subject Matter
Claims 6-7, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose the features recited in claims 6-7 and 15.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465